DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Stephen Walder on January 27, 2021.
The application has been amended as follows: 
Claim 1. A method, in a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to cause the at least one processor to implement a health risk assessment system for adaptively and dynamically generating a personalized questionnaire for health risk assessment of a patient, wherein the health risk assessment system operates to: 
train the health risk assessment system to adaptively and dynamically generate the personalized questionnaire for the health risk assessment of the patient by executing machine learning logic that trains one or more request processing pipelines to process requests associated with different domains having differently trained annotators such that the health risk assessment mechanism operates to: 
responsive to receiving a set of responses from patient regarding age, height, weight, race, sex, medical conditions, and symptoms, as well as one or more readings from a monitoring device monitoring the patient, analyze the set of responses and the one or more readings using computer-executed natural language parsing in order to group the patient into an initial patient group from a plurality of patient groups that matches with the age, the height, the weight, the race, the sex, the medical conditions, the symptoms, and the one or more readings from the monitoring device monitoring the patient, wherein 
utilize the initial patient group to determine an initial question from a questions database to present to the patient; 
responsive to presenting the initial question to the patient and receiving a current response from the patient, analyze the current response using natural language parsing, group the patient to a next patient group that matches a next most similar patient group, and identify a next question from the questions database to present to the patient; 
present each of a set of next questions to the patient one by one until a last patient group is reached, wherein, responsive to receiving a response to each next question in the set of next questions includes analyzing the response using natural language parsing, grouping the patient to the next patient group from the plurality of patient groups that matches the next most similar patient group, and identifying the next question from the set of questions; 
responsive to the last patient group being reached, perform a scoring of possible health risks associated with the patient based on each response provided by the patient and identified patient groupings; and 
present the final possible health risk or ranked set of possible health risks based on the scoring to one or more of the patient or a health care professional.

Allowable Subject Matter
Claims 1, 3-7 are allowed. The prior art recites systems and methods for personalizing health risk assessment questionnaires.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art references of Mills, Perlroth, Bahrami, and Carlson teach interactive health assessments, . 
Applicant’s invention distinguishes itself from the prior art due to the claimed invention of the independent claims, because they recite the following limitations not taught or suggested by the prior art: analyze the set of responses and the one or more readings using computer-executed natural language parsing in order to group the patient into an initial patient group from a plurality of patient groups that matches with the age, the height, the weight, the race, the sex, the medical conditions, the symptoms, and the one or more readings from the monitoring device monitoring the patient, wherein each group in the set of plurality of groups is segmented using clustering and machining algorithms in which a unique minimal set of features are identified and ranked for each group.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/J.M.P./Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686